SENTENCIA
La menor J.M.G. apela ante nos la resolución dictada por el Tribunal Superior, Sala de Asuntos de Menores (Hon. Blanca I. Bonilla Fortis, Juez), que la declaró in-cursa en falta al Art. 18 de la Ley Núm. 8 de 5 de agosto de 1987, según enmendada, Ley para la Protección de la Pro-piedad Vehicular, 9 L.P.R.A. see. 3217, cuyo artículo tipifica el delito de apropiación ilegal de un vehículo.
En términos generales, la apelante alega que: erró el tribunal de instancia al denegar una solicitud de absolu-ción perentoria; no se establecieron los elementos de la falta imputada; no se probó su culpabilidad más allá de duda razonable, y se impuso una medida dispositiva que no guarda proporción con la falta cometida, lo cual consti-tuye un castigo cruel e inusitado.
Por los fundamentos expuestos más adelante, se con-firma la resolución apelada.
M
Contra la menor de quince (15) años J.M.G. se presentó una querella por infracción al Art. 18 de la Ley Núm. 8, supra, apropiación ilegal de un vehículo. Se alegó en la querella que:
La referida menor [J.M.G.], allí, entonces, ilegal, voluntaria, maliciosa[,] a sabiendas, se apropió sin violencia ni intimida-ción del vehículo marca Oldsmobile, tablilla AMH162 ... perte-*100neciente del Sr. [F.M.C.] el cual estaba estacionado en su residencia. Exhibit I, pág. 1.
En la vista adjudicativa la Procuradora de Menores (en adelante Procuradora) presentó como testigos al señor F.M.C. (querellante y padre de la menor J.M.G.), así como al policía William Cruz.
El primer testigo, señor F.M.C., declaró en términos ge-nerales que el 15 de mayo de 1992 su hija J.M.G. le pidió las llaves del portón de la casa y él se las entregó. Allí también se encontraban las llaves de su automóvil. Conti-nuó declarando que su hija se llevó su automóvil y desapa-reció durante cinco (5) días; al ver que ella no regresaba, imaginó que le había ocurrido algo, por lo que reportó el asunto a la Policía. Además, declaró que le había prestado antes el automóvil a su hija, pero el día de los hechos que originan la querella no se lo había prestado, y que el auto-móvil se recuperó en buenas condiciones pero que tenía “un choquecito”.
Acto seguido, la defensa solicitó la absolución perentoria de la menor, ya que no se había probado que ésta se apro-pió ilegal, voluntaria y maliciosamente del automóvil. La Procuradora argumentó que el automóvil era del padre de la menor, que ésta se lo llevó sin su autorización y que el padre se querelló ante la Policía de que le habían llevado el automóvil. El tribunal de instancia declaró no ha lugar la solicitud referida.
Durante el contrainterrogatorio, el señor F.M.C. de-claró, en síntesis, que se querelló a la Policía no porque le robaron el automóvil, sino porque creía que le había ocu-rrido algo a la menor. No obstante, se reiteró en que no le dio permiso a la menor para llevarse el automóvil. Conti-nuó declarando que en ocasiones anteriores le había pres-tado el automóvil a la menor pero que nunca tardó más de un día, sino que a las dos (2) o tres (3) horas estaba de regreso; que fue al Cuartel de la Policía preocupado por la *101ausencia de su hija y allí el Sargento Serrano le preguntó qué le pasaba, a lo cual él contestó que la hija le había llevado el automóvil. Por último, indicó que el automóvil fue recuperado en el estacionamiento de la Funeraria Par-que de Luz, ya que un amigo le había informado que su automóvil se encontraba allí.
Como segundo testigo se presentó al policía William Cruz, adscrito a la División de Vehículos Hurtados. Declaró que el 15 de mayo de 1992 le notificaron por radio que había una persona en el estacionamiento de la Funeraria Parque de Luz, a quien le habían llevado su automóvil, y que el vehículo se encontraba en el estacionamiento referido. Dicha persona resultó ser el señor F.M.C. Este le informó que le había prestado a su hija las llaves para abrir el portón y que ésta se había llevado el automóvil sin su autorización; que en ocasiones anteriores se lo había prestado, pero que en esta ocasión no le ofreció el automóvil. El policía Cruz continuó declarando que se con-sultó el caso con la Procuradora, puesto que el padre indicó que quería someterlo; así se hizo en ausencia, ya que la menor no había podido ser localizada.
Durante el contrainterrogatorio, el policía Cruz indicó que el padre de la menor —antes de que se sentara a tes-tificar— le expresó que no tenía interés por proseguir el caso contra su hija y quería que se la entregasen; que en el lugar donde se recuperó el automóvil, el padre de la menor le informó que había presentado una querella por el vehí-culo hurtado, y le dio el número.
El caso fue sometido y el tribunal de instancia, me-diante Resolución de 30 de junio de 1992, declaró a la me-nor J.M.G. incursa en falta al Art. 18 de la Ley para la Protección de la Propiedad Vehicular, supra, y ordenó que la menor quedara bajo la custodia de la Administración de Instituciones Juveniles por el término de dos (2) años.
*102De esta determinación acude ante nos la menor J.M.G., mediante un escrito de apelación,(1) en el cual básicamente señala que erró el tribunal de instancia:
A. ... al denegar la solicitud de absolución perentoria.
B. ... al encontrar a la menor [J.M.G.] incursa en la falta im-putada, sin que el Estado hubiese probado todos los elementos de la falta, más allá de duda razonable.
C. ... al imponer una medida dispositiva ... que no guarda pro-porción con la falta cometida, lo que constituye un castigo cruel e inusitado.(2) Informe de la Procuradora General, pág. 3.
HH HH
Discutiremos los señalamientos de error primero y se-gundo en conjunto, porque guardan estrecha relación entre sí. Ambos van dirigidos a cuestionar la apreciación de la prueba que hiciera el tribunal de instancia. La apelante plantea que la prueba no demostró que la falta fue come-tida con negligencia o intención criminal, por lo que no se probaron todos los elementos de la falta imputada más allá *103de duda razonable. Alega que lo único que estableció la Procuradora fue la apropiación del vehículo sin permiso del padre, pero no probó los elementos de ilegalidad maliciosa ni de ilegalidad y a sabiendas.(3) No le asiste la razón a la apelante. Veamos.
El Art. 18 de la Ley para la Protección de la Propiedad Vehicular, supra, dispone, en lo pertinente, que:
Toda persona que ilegalmente se apropiare sin violencia ni intimidación de algún vehículo de motor, perteneciente a otra persona, será sancionada con pena de reclusión por un término fijo de cinco (5) años. ...
Se entenderá que la apropiación es ilegal en cualquiera de las siguientes circunstancias, cuando la persona:
(1) Se ha apropiado o apoderado del vehículo sin consenti-miento de su dueño.
De otra parte, el párrafo segundo del Art. 22 de la Ley de Menores de Puerto Rico, 34 L.P.R.A. see. 2222, provee que:
Se aplicarán las Reglas de Evidencia, Ap. IV del Título 32, y las alegaciones del Procurador han de probarse más allá de duda razonable.
Fn Pueblo en interés menor F.S.C., 128 D.P.R. 931, 941— 942 (1991), se señaló que:
Para poder obtener una convicción válida en derecho y derro-tar la presunción de inocencia que asiste a toda persona acu-sada de delito, era indispensable que la Procuradora de Meno-res presentara prueba respecto a cada uno de los elementos del delito. Sin embargo, esta obligación iba más allá de la mera presentación de prueba respecto a cada elemento del delito. Pueblo v. Cabán Torres, 117 D.P.R. 645, 652 (1986). Dicha prueba tiene que ser suficiente para establecer los elementos y su relación con el acusado más allá de duda razonable. Art. II, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1; Pueblo v. Ramos y Álvarez, 122 D.P.R. 287 (1988); Pueblo v. Bigio Pastrana, 116 D.P.R. 748, 760-761 (1985); Pueblo v. Picó Vidal, 99 D.P.R. 708, 713 (1971). Esto es, tiene que ser prueba que “produzca certeza *104o convicción moral en una conciencia exenta de preocupación”. Pueblo v. Carrasquillo Carrasquillo, supra, pág. 552. Véanse: Pueblo v. Narváez Narváez, 122 D.P.R. 80 (1988); Pueblo v. Cabán Torres, supra[, pág. 652],
Con relación al concepto de “duda razonable”, en Pueblo v. Meléndez Rodríguez, 136 D.P.R. 587, 620 (1994), señala-mos que:
... tal concepto "... [n]o quiere decir que toda duda posible tenga que ser destruida y ‘que la culpabilidad del acusado tenga que establecerse con certeza matemática, sino que la evi-dencia’ establezca ‘aquella certeza moral que convence, dirige la inteligencia y satisface la razón. Duda razonable es una fun-dada, producto del raciocinio de todos los elementos de juicio envueltos en el caso’. (Citas omitidas.) Pueblo v. Bigio Pastrana, 116 D.P.R. 748, 761 (1985).”
A la luz de los principios antes esbozados hemos exami-nado la totalidad de la exposición narrativa de la prueba. Su lectura integral nos lleva a concluir que la prueba pre-sentada en el caso de autos demostró más allá de duda razonable la culpabilidad de la menor J.M.G. por apropia-ción ilegal de un vehículo. Nótese que el padre de la menor, durante su testimonio, reiteró en varias ocasiones que su hija se había llevado el automóvil sin su autorización y que ésta desapareció durante cinco (5) días. Ello no fue refu-tado por la parte apelante. Ciertamente el elemento de in-tención y malicia se desprende con claridad del hecho de haber permanecido con la posesión del automóvil por el período de cinco (5) días, sin dar aviso alguno a su padre, a sabiendas de que no tenía la autorización de éste para uti-lizar el vehículo; además, no lo devolvió, sino que lo aban-donó cuando éste se quedó sin gasolina. Nótese que el pro-pio Art. 18 de la Ley para la Protección de la Propiedad Vehicular, supra, dispone expresamente que una de las cir-cunstancias que comprende la apropiación es cuando la persona se ha apropiado o apoderado del vehículo sin con-sentimiento de su dueño. De ahí es que resulta frívolo el planteamiento de la apelante con respecto a que no se pro-*105barón los elementos de la falta imputada más allá de duda razonable.
En conclusión, corresponde a la apelante demostrar que procede intervenir con el fallo o veredicto. En el caso ante nos no se justifica tal intervención, pues lo señalado por la apelante no produce “en nuestro ánimo una insatisfacción o intranquilidad de conciencia tal que se estremezca nues-tro sentido básico de justicia”. Pueblo v. Cabán Torres, 117 D.P.R. 645, 648 (1986).
Por los fundamentos antes expuestos, se confirma la re-solución apelada.
Así lo pronunció, manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Rebollo López disintió sin opinión escrita. La Juez Asociada Señora Na-veira de Rodón disintió con opinión escrita.
(Fdo.) Francisco R. Agrait Liado Secretario General
— O —

(1) Presentó, además, una moción en auxilio de jurisdicción para solicitar el egreso inmediato de la menor, la cual fue declarada no ha lugar mediante una reso-lución de este Tribunal de 17 de julio de 1992.


(2) De un examen del expediente del caso surge que el 2 de agosto de 1994 se decretó el cese de la custodia, cierre y archivo del caso por haber cumplido la menor con el término dispuesto en ley, por lo que resulta académico el tercer señalamiento de error. Véase Pueblo en interés menor M.A.G.O., 138 D.P.R. 20 (1995). No obstante, cabe destacar que el referido error no fue cometido. La falta aquí imputada es una falta clase III, según se define en el Art. 27 de la Ley de Menores de Puerto Rico, 34 L.P.R.A. see. 2227. Dispone, en lo pertinente, el inciso (c) del referido artículo que “[cjuando el Tribunal encuentre al menor incurso en conducta que, de ser incurrida por adulto, constituiría delito grave contra la persona, la propiedad o la honestidad, consistente en los siguientes: ... apropiación ilegal en la modalidad de hurto de ve-hículos adjudicará la comisión de una falta Clase III y podrá imponer cualesquiera de las siguientes medidas dispositivas: (1) condicional por un término máximo de cuatro (4) años; (2) custodia por un término máximo de tres (3) años”. Nótese que en el caso de autos no le fue impuesta a la menor el término máximo dispuesto por la ley, y que el juez de instancia tomó en consideración el informe de la trabajadora social al imponer el término que había de cumplirse como medida dispositiva. Recor-demos que este Tribunal ha resuelto reiteradamente que no intervendrá en el ejer-cicio de la discreción del juez de instancia en la imposición de la pena, en ausencia de evidencia de un claro abuso de discreción. Pueblo v. Pérez Zayas 116 D.P.R. 197, 201 (1985); Pueblo v. Rivera Torres, 121 D.P.R. 128, 140 (1988); Pueblo v. Santiago Acosta, 121 D.P.R. 727, 744 (1988).


(3) Alegato de la apelante, pág. 8.